DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The claims filed 12/28/2020 via preliminary amendment are being examined. Claim 20 was amended. Claims 1-20 are pending and are examined herein.
Claims 1-3, 5, 13, and 15 are objected to for minor informalities.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/19/2019, 01/14/2020, 05/28/2020, 03/02/2021, 09/09/2021, 11/22/2021, and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-3, 5, 13, and 15 are objected to because of the following informalities:  
Claim 1 recites “the previous iteration”; however, this limitation lacks proper antecedent basis. This would be more clearly claimed by amending to “a [[the]] previous iteration” the first time that it appears.
Claim 2 recites “the behavior of the system”; however, this limitation lacks proper antecedent basis. This would be more clearly claimed by amending to “a [[the]] behavior of the system”. 
Claim 3, which depends on claim 1, recites “wherein using the revised physical model to model the behavior of the system of superconducting qubits comprises:”. The step of “using the revised physical model to model the behavior of the system of superconducting qubits” is introduced in claim 2. The dependence of claim 3 on claim 1 is being treated as a typographical error. That is, claim 3 is being interpreted as depending on claim 2.
Claim 5 recites “the two lowest eigenvalues”; however, this limitation lacks proper antecedent basis. This would be more clearly claimed by amending to recite “the two smallest 
Claim 13 recites “optionally including the Born-Oppenheimer Approximation”. The claim requires the use of a physical approximation, but does not require the use of the Born-Oppenheimer Approximation. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to remove “optionally including the Born-Oppenheimer Approximation”.
Claim 15 recites “one or more observables”; however, this limitation lacks proper antecedent basis. This appears to be a typographical error for “the observable .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis
According to the first part of the analysis, in the instant case claims 1-19 are directed to a method and claim 20 is directed to an apparatus comprising at least a computing device. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	Claim 1 includes the following recitation of an abstract idea:
	A computer-implemented method for generating a revised physical model, the revised physical model representing a system of superconducting qubits and being suitable for use in simulating the system of superconducting qubits, the system of superconducting qubits operable via a set of control biases, the method comprising: (Generating a physical model is practical to perform in the human mind. The requirement that the model be suitable for use in performing a simulation of a system of superconducting qubits with qubits operable via control biases does not change this determination. This is a recitation of a mental process. The broadest reasonable interpretation of the model itself encompasses mathematical relationships and mathematical formulas or equations (see, e.g., published specification, pages 7-11 for the derivation of the model), which is a recitation of a mathematical concept.)
	…defining an initial physical model representing the system of superconducting qubits, the initial physical model comprising one or more model parameters; (A person could practical define a physical model representing a system of superconducting qubits comprising one or more parameters. This is a recitation of a mental process. As indicated above, the model itself is a recitation of a mathematical concept. )
	iteratively adjusting the defined initial physical model to determine a revised physical model representing the system of superconducting qubits, comprising, for each iteration: (The iterative adjustment includes both additional elements, which do not make the claim eligible as indicated below, and further recitation of an abstract idea as indicated below.)
	…adjusting the physical model for the previous iteration using the obtained experimental data and the generated set of predictive data for the iteration. (A person could practically adjust the physical model using the obtained experimental data and generated set of predictive data in the human mind. This is a recitation of a mental process. Moreover, the broadest reasonable interpretation of the adjusting may encompass, e.g., changing the values of numerical parameters, which is a recitation of a mathematical concept.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	obtaining a set of experimental data, wherein elements in the set of experimental data (i) correspond to a respective configuration of control biases, and (ii) comprise a measurement result of an observable of the system of superconducting qubits for the respective configuration of control biases; (This is a step of gathering data of a particular type and source. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	generating a set of predictive data for the iteration, the generated set of predictive data corresponding to the set of experimental data, wherein elements in the set of predictive data for the iteration (i) represent a difference between the two smallest eigenvalues of a Hamiltonian characterizing the system of superconducting qubits represented by a physical model for the previous iteration, and (ii) are dependent on at least one model parameter of the physical model for the previous iteration; and (This is a step of gathering data of a particular type and source. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 recites at least the abstract idea identified above in the claim upon which it depends. Claim 2 further recites
further comprising using the revised physical model to model the behavior of the system of superconducting qubits. (At the level of generality recited, using the revised physical model to model the behavior of the system is practical to perform in the human mind, perhaps assisted by pen and paper. Moreover, as indicated above, the model is a recitation of a mathematical concept and the broadest reasonable interpretation of using the model encompasses performing a mathematical calculation.)
Claim 2 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 2 does not reflect an improvement to computer technology or any other technology.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. Claim 3 further recites
	wherein using the revised physical model to model the behavior of the system of superconducting qubits comprises: (As indicated above, using the model is part of the recitation of the abstract idea.)
	fixing the revised physical model; and (The broadest reasonable interpretation of “fixing” the revised physical model encompasses deciding that the model is to be used in a current state, which is practical to perform in the human mind. This is a recitation of a mental process.)
determining one or more control bias configurations that, when applied to the superconducting qubits, cause the system of superconducting qubits to have one or more target properties. (At the level of generality recited, a person could determine one or more control bias configurations that cause the system to have a target property. For example, based on several uses of the model (which is not a positively recited part of the “determining” limitation), a person could identify which runs resulted in the target property and select the control bias configurations corresponding to those runs as determined configurations.)
Claim 3 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the system of superconducting qubits comprises a quantum annealer circuit. (This is an attempt to limit the application of the abstract idea to a particular system to be modeled. This is an attempt to limit the abstract idea to particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.)
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 recites at least the abstract idea identified above in the claim upon which it depends. Claim 5 further recites
	 defining a Hamiltonian characterizing the system of superconducting qubits represented by the physical model for a previous iteration, the Hamiltonian being dependent on the configuration of control biases and the at least one model parameter; (A person could practically define a Hamiltonian characterizing the system in the human mind. Moreover, a Hamiltonian is a mathematical operator, which is a recitation of a mathematical concept.)
	determining the two lowest eigenvalues of the defined Hamiltonian; and (Determining the eigenvalues of a Hamiltonian is a recitation of a mathematical calculation, which is a mathematical concept.)
Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein generating a set of predictive data for an iteration comprises, for each configuration of control biases: (This is a step of gathering data of a particular type and source. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
…generating an element of the set of predictive data for the configuration of control biases representing the difference between the determined two lowest eigenvalues of the defined Hamiltonian. (This is a step of gathering data of a particular type and source. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 5 does not reflect an improvement to computer technology or any other technology.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends. 
wherein defining the initial physical model comprises … to estimate the at least one model parameter. (Defining a model and estimating a parameter based on data are practical to perform in the human mind. This is a recitation of a mental process.)
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
…applying experimental techniques (The broadest reasonable interpretation of this limitation encompasses performing experiments to collect experimental data which is then used to estimate the at least one physical parameter. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. Claim 7 further recites 
	defining a cost function that depends on differences between elements of the set of experimental data and elements of the set of predictive data; and (A person could practically define a cost function in the human mind. This is a recitation of a mental process.)
minimizing the defined cost function with respect to the at least one model parameter. (Computing a minimum value of a function is a recitation of a mathematical calculation, which is a recitation of a mathematical concept.)
Claim 7 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. Claim 8 further recites
	wherein the cost function is represented by

    PNG
    media_image1.png
    66
    289
    media_image1.png
    Greyscale

where λ represents the at least one model parameter, N represents the number of configurations of control biases zi, E(zi) represents experimental data corresponding to control bias configuration i and Em(zi; λ) represents predictive data corresponding to control bias configuration i. (The equation for the cost function and associated description of the symbols used therein is a recitation of a mathematical formula or equation, which is a recitation of a mathematical concept.)
Claim 8 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites at least the abstract idea identified above in the claim upon which it depends. Claim 9 further recites
wherein minimizing the defined cost function with respect to the at least one model parameter comprises determining gradients of the cost function with respect to the at least one model parameter. (Minimizing a mathematical function is a recitation of a mathematical concept. Moreover, the further step of determining (i.e., computing) gradients of the cost function is a further recitation of a mathematical concept.)
Claim 9 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 9 does not reflect an improvement to computer technology or any other technology.

Claim 10 recites at least the abstract idea identified above in the claim upon which it depends. Claim 10 further recites
wherein determining gradients of the cost function with respect to the at least one model parameter comprises applying matrix perturbation theory. (The recitation of determining/computing the gradient using matrix perturbation theory is a recitation of a mathematical concept.)
Claim 10 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 10 does not reflect an improvement to computer technology or any other technology.

Claim 11 recites at least the abstract idea identified above in the claim upon which it depends. Claim 11 further recites
wherein applying matrix perturbation theory comprises using the determined eigenvalues and eigenvectors of the Hamiltonian characterizing the system of superconducting qubits represented by the physical model. (The recitation of applying matrix perturbation by using the eigenvalues and eigenvectors of the Hamiltonian is a recitation of a mathematical concept. See published specification at [0075].)
Claim 11 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 11 does not reflect an improvement to computer technology or any other technology.

Claim 12 recites at least the abstract idea identified above in the claim upon which it depends. Claim 12 further recites
wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model comprises an effective Hamiltonian describing interactions between the superconducting qubits. (The recitation of further details of the Hamiltonian (a mathematical object) is a further recitation of a mathematical concept.)
Claim 12 does not recite further additional elements which might integrate the abstract idea into a practical application.
Claim 12 does not reflect an improvement to computer technology or any other technology.

Claim 13 recites at least the abstract idea identified above in the claim upon which it depends. Claim 13 further recites
wherein the effective Hamiltonian is defined using a physical approximation, optionally including the Born-Oppenheimer Approximation. (Defining a Hamiltonian using a physical approximation encompasses using a Born-Oppenheimer Approximation, which is a recitation of a mathematical concept. See published specification at [0108]. Moreover, a person could practically apply an approximation to determine an effective Hamiltonian in the human mind. The act of performing the defining is a mental process.)
Claim 13 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
Claim 13 does not reflect an improvement to computer technology or any other technology.

Claim 14 recites at least the abstract idea identified above in the claim upon which it depends. Claim 14 further recites
wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model describes more interacting components than the effective Hamiltonian. (The recitation of further details of the Hamiltonian (a mathematical object) is a further recitation of a mathematical concept.)
Claim 14 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
Claim 14 does not reflect an improvement to computer technology or any other technology.

Claim 15 recites at least the abstract idea identified above in the claim upon which it depends. 
	Claim 15 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
	wherein the one or more observables comprise one or more Hamiltonians describing the system of superconducting qubits for respective configurations of control biases, and (The specification of the observables used to obtain the experimental data is a further attempt to limit the data gathered to be analyzed using the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	wherein the set of experimental data comprises measured energy spectrum values of the system of superconducting qubits for respective configurations of control biases. (This is an attempt to limit the data gathered to be analyzed using the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 15 does not reflect an improvement to computer technology or any other technology.

Claim 16 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 16 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the set of predictive data comprises predicted energy spectrum values of the system of superconducting qubits for respective configurations of control biases. (This is an attempt to limit the data gathered to be analyzed using the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 16 does not reflect an improvement to computer technology or any other technology.

Claim 17 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 17 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the superconducting qubits comprise flux qubits. (The recitation of the flux qubits limits the type of data to be analyzed. Limiting the type or source of data to be used in performing the abstract idea is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Claim 17 does not reflect an improvement to computer technology or any other technology.

Claim 18 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 18 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the control biases comprise voltages or currents. (The recitation of the control biases comprising voltages or currents limits the type of data to be analyzed. Limiting the type or source of data to be used in performing the abstract idea is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Claim 18 does not reflect an improvement to computer technology or any other technology.

Claim 19 recites at least the abstract idea identified above in the claim upon which it depends. Furthermore, claim 19 recites
wherein the at least one model parameter comprises a physical parameter defining the system of superconducting qubits. (The detail that the model parameter be a physical parameter defining the system of superconducting qubits does not change the determination that the model is a recitation of a mathematical concept and that the defining and adjusting of the model is a recitation of a mental process. This is part of the recitation of the abstract idea.)
Claim 19 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
Claim 19 does not reflect an improvement to computer technology or any other technology.

Claim 20 recites at least the abstract idea identified above in the claim upon which it depends. 
	Claim 20 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
An apparatus comprising: one or more classical and/or quantum computing devices, the quantum computing device comprises a plurality of superconducting qubits operable via a set of control biases, and one or more classical and/or quantum storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computing devices to perform operations… (This is a high level recitation of generic computer equipment configured to implement the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 20 does not reflect an improvement to computer technology or any other technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Lanting” (US 2017/0017894 A1) in view of “Rigetti” (US 2017/0228483 A1).

	Regarding claim 1, Lanting teaches
	A computer-implemented method ([0164]: "The method 500 may be implemented by a series or set of processor-readable instructions stored on one or more non-transitory processor-readable media.") for generating a revised physical model, the revised physical model representing a system of superconducting qubits (thermal model augmented - equation (36), [00168]; Figure 5), and being suitable for use in simulating the system of superconducting qubits ([0168]: At 510, the processor-based device fits statistics for the collected sample to a model to extract an
effective temperature and an effective Jij”), the system of superconducting qubits operable via a set of control biases ([0031]: "the computational system including at least one quantum processor which comprises a plurality of qubits and a plurality of couples, each of the plurality of qubits having a respective controllable local bias term and each of the plurality of couplers having a respective controllable coupling term."), the method comprising:
	obtaining a set of experimental data, wherein elements in the set of experimental data (i) correspond to a respective configuration of control biases, and (ii) comprise a measurement result of an observable of the system of superconducting qubits for the respective configuration of control biases; ([0168]: "receives a number of samples from the quantum processor. Thus, for a particular target coupling term value, samples are collected for a range of hi and a range of hj.");
	defining an initial physical model representing the system of superconducting qubits, the initial physical model comprising one or more model parameters ([0168]: “At 510, the processor-based device fist statistics for the collected samples to a model (e.g. a simple thermal model) to extract an effective temperature and an effective Jij. Examples of a thermal model include a model that assumes the quantum processor's stats follow the Boltzmann distribution at a finite temperature. In some implementation is augmented to provide more parameters for fitting.");
	iteratively adjusting the defined initial physical model to determine a revised physical model representing the system of superconducting qubits, comprising, ([0168]: "The parameters of the model, for example, temperature, magnetic susceptibility, and varied until the model best first the data collected at 510.”) 
	Lanting does not appear to explicitly teach 
	for each iteration:
	generating a set of predictive data for the iteration, the generated set of predictive data corresponding to the set of experimental data, wherein elements in the set of predictive data for the iteration (i) represent a difference between the two smallest eigenvalues of a Hamiltonian characterizing the system of superconducting qubits represented by a physical model for the previous iteration, and (ii) are dependent on at least one model parameter of the physical model for the previous iteration; and 
	adjusting the physical model for the previous iteration using the obtained experimental data and the generated set of predictive data for the iteration.
	However, Rigetti—directed to analogous art—teaches
	A computer-implemented method for generating a revised physical model, (Abstract describes generating a response function (i.e., a physical model). Figure 2B provides an overview of the process. [0006] indicates that the processes may be computer implemented.) 
	the revised physical model representing a system of superconducting qubits, and being suitable for use in simulating the system of superconducting qubits, ([0006,0021, 0025, 0027] indicate that the design tool is applicable to superconducting qubits.)
	 the system of superconducting qubits operable via a set of control [signals], ([0026] describes controlling the qubits via control signals. In the combination with Lanting, the control biases taught by Lanting would be included in the broader control signals taught by Rigetti.)
	the method comprising: (Figure 2B provides an overview of the process.)
	obtaining a set of experimental data, wherein elements in the set of experimental data (i) correspond to a respective configuration of control biases, and (ii) comprise a measurement result of an observable of the system of superconducting qubits for the respective configuration of control biases;  (Figure 2B, step 228 shows measuring operating parameters. This is described at [0050-0051]. The data includes measuring operating parameters including coherence, time, resonance frequency, coupling strength or other parameters (all of these are examples of observables of the system). [0026] indicates that control signals are provided to operate the quantum information processing circuit, so data from an operation of the circuit “corresponds” to the control signals used in that operation.)
	 defining an initial physical model representing the system of superconducting qubits, the initial physical model comprising one or more model parameters; (Figure 2B, element 213 shows a quantum circuit analysis tool. [0044-0046] describes the quantum circuit analysis tool. In particular, it fits a linear response function and generates an equivalent linear circuit and constructs a circuit model comprising circuit parameters. The linear response function and equivalent linear circuit are taken to be the initial physical model. The circuit parameters are the model parameters. [0006] indicates that this may be applied to systems of superconducting qubits.)
	iteratively adjusting the defined initial physical model to determine a revised physical model representing the system of superconducting qubits, comprising, for each iteration: (Figure 2B includes a loop starting at 211, which includes designing a circuit (223), performing simulations (213) and gathering measured data (228). The iterative process is described at [0053]. [0051] describes modifying the simulation parameters (i.e., revising the physical model) when the simulated operating parameters do not match with the measured operating parameters.)
	generating a set of predictive data for the iteration, the generated set of predictive data corresponding to the set of experimental data, ([0051] describes determining that the measured operating parameters do not match the simulated operating parameters. The simulated operating parameters correspond to the set of predictive data for the iteration. A simulated operating parameter “corresponds” to its measured operating parameter counterpart.)
	wherein elements in the set of predictive data for the iteration (i) represent a difference between the two smallest eigenvalues of a Hamiltonian characterizing the system of superconducting qubits represented by a physical model for the previous iteration, and (ii) are dependent on at least one model parameter of the physical model for the previous iteration; and ([0103] indicates that the dispersive resonance frequency shift corresponds to the difference of the two eigenvalues. [0076] indicates that the system may only include two eigenstates in which case the two eigenvalues are necessarily the two smallest eigenvalues. [0095] indicates how the dispersive shift may be computed. [0098] indicates that dispersive shift is one of the operating parameters which may be determined. [0099] indicates that the dispersive shift may be computed based on the linear component model (which was part of the “physical model” as described above. The version of the model used to generate this data is being interpreted as the “physical model for the previous iteration” (i.e., the model whose parameter were determined in a previous iteration). [0023] describes the Hamiltonian of the circuit.)
	adjusting the physical model for the previous iteration using the obtained experimental data and the generated set of predictive data for the iteration. (Figure 2B includes a loop starting at 211, which includes designing a circuit (223), performing simulations (213) and gathering measured data (228). The iterative process is described at [0053]. [0051] describes modifying the simulation parameters (i.e., revising the physical model) when the simulated operating parameters (i.e., the “generated set of predictive data for the iteration” described above do not match with the measured operating parameters.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Lanting to use the iterative feedback loop taught by Rigetti and described above because the technique taught by Rigetti “may allow faster and more accurate design processes that consume less computation time and resources… can reduce the
number of iteration needed to optimize parameters of a quantum device…[and] may be used to analyze loss mechanisms in superconducting qubits, to design and more accurately simulate complex quantum information processing circuits, to analyze various types of quantum mechanical elements (e.g., various types of qubits, quantum limited amplifiers, etc.) or for other purposes” (Rigetti, [0006]).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Lanting to incorporate the iterative process taught by Rigetti as described above because it allows for more accurate design and simulation of systems of superconducting qubits s described by Rigetti at [0006].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	further comprising using the revised physical model to model the behavior of the system of superconducting qubits. (Lanting, [0172] uses the effective coupling term value, as extracted from the model to convert between requested coupling term values and effective coupling term values.)

	Regarding claim 3, the rejection of claim 2 (note claim objection) is incorporated herein. Furthermore, Lanting teaches
	wherein using the revised physical model to model the behavior of the system of superconducting qubits ("The graph 700 of Fig. 7A illustrates effective coupling term values, as extracted from the model, versus requested or target coupling term values without correction." [0172]) comprises:
	fixing the revised physical model; and determining one or more control bias configurations that, when applied to the superconducting qubits, cause the system of superconducting qubits to have one or more target properties. ( "The graph 700 can be regarded as a lookup table to convert between requested coupling term values and effective coupling term values." [0172]. Using the model in a particular state is being interpreted as having, at least while the model is being used, fixed that model.).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	wherein the system of superconducting qubits comprises a quantum annealer circuit. ([0004]: the system of superconducting qubits comprises a quantum annealer circuit)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Lanting does not appear to explicitly teach 
	wherein generating a set of predictive data for an iteration comprises, for each configuration of control biases: 
	defining a Hamiltonian characterizing the system of superconducting qubits represented by the physical model for a previous iteration, the Hamiltonian being dependent on the configuration of control biases and the at least one model parameter; 
	determining the two lowest eigenvalues of the defined Hamiltonian; and 
	generating an element of the set of predictive data for the configuration of control biases representing the difference between the determined two lowest eigenvalues of the defined Hamiltonian.
	However, Rigetti-directed to analogous art—teaches
	wherein generating a set of predictive data for an iteration comprises, for each configuration of control biases: ([0051] describes determining that the measured operating parameters do not match the simulated operating parameters. The simulated operating parameters correspond to the set of predictive data for the iteration. A simulated operating parameter “corresponds” to its measured operating parameter counterpart.)
	defining a Hamiltonian characterizing the system of superconducting qubits represented by the physical model for a previous iteration, the Hamiltonian being dependent on the configuration of control biases and the at least one model parameter; ([0023] describes the Hamiltonian of the circuit. The Hamiltonian is built by the quantum circuit analysis tool as described at [0046, 0069]. The Hamiltonian is for the circuit which is generated, which is part of the physical model as described above. The circuit is dependent on control signals and circuit parameters (see above), so the resulting Hamiltonian is as well.)
	determining the two lowest eigenvalues of the defined Hamiltonian; and generating an element of the set of predictive data for the configuration of control biases representing the difference between the determined two lowest eigenvalues of the defined Hamiltonian. ([0103] indicates that the dispersive resonance frequency shift corresponds to the difference of the two eigenvalues. [0076] indicates that the system may only include two eigenstates in which case the two eigenvalues are necessarily the two smallest eigenvalues. [0095] indicates how the dispersive shift may be computed. [0098] indicates that dispersive shift is one of the operating parameters which may be determined. [0099] indicates that the dispersive shift may be computed based on the linear component model (which was part of the “physical model” as described above). The version of the model used to generate this data is being interpreted as the “physical model for the previous iteration” (i.e., the model whose parameter were determined in a previous iteration). [0023] describes the Hamiltonian of the circuit.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	defining the initial physical model comprises applying experimental techniques to estimate the at least one model parameter. ([0168] describes applying experimental techniques (i.e., collecting samples) to estimate model parameters.)

	Regarding claim 15, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	wherein the one or more observables comprise one or more Hamiltonians describing the system of superconducting qubits for respective configurations of control biases, and wherein the set of experimental data comprises measured energy spectrum values of the system of superconducting qubits for respective configurations of control biases. ([0168] describes performing measurements of states and energies corresponding to the Hamiltonian.  The combination of Lanting and Rigetti teaches the Hamiltonians describing the system of superconducting qubits for respective configurations of control biases as described above.)

	Regarding claim 16, the rejection of claim 15 is incorporated herein. Lanting does not appear to explicitly teach 
	wherein the set of predictive data comprises predicted energy spectrum values of the system of superconducting qubits for respective configurations of control biases.
	However, Rigetti-directed to analogous art—teaches
	wherein the set of predictive data comprises predicted energy spectrum values of the system of superconducting qubits for respective configurations of control biases. ([0051] indicates that the energy levels (which considered together make up a spectrum of energy values) may be considered by the circuit analysis tool 213. Finding these energy levels via the Schrodinger equation is described at [0092], see especially equation (3) and accompanying explanation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 17, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	wherein the superconducting qubits comprise flux qubits. ([0106] describes using superconducting flux qubits.)

	Regarding claim 18, the rejection of claim 17 is incorporated herein. Furthermore, Lanting teaches
	wherein the control biases comprise voltages or currents. ([0116] describes using controllable local biases and couplings. [0016] indicates that current may be used to effect the biases. This is further described at [0076].)

	Regarding claim 19, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	wherein the at least one model parameter comprises a physical parameter defining the system of superconducting qubits. ([0168] describes the model parameter comprising a physical parameter defining the system of superconducting qubits, e.g., magnetic susceptibility or temperature.)

	Regarding claim 20, the rejection of claim 1 is incorporated herein. Furthermore, Lanting teaches
	An apparatus comprising:
	one or more classical and/or quantum computing devices, the quantum computing device comprises a plurality of superconducting qubits operable via a set of control biases, and ([0116-0117] indicates that the system may include a digital computer system and a superconducting quantum computer comprising a plurality of qubits operable via control biases.)
	one or more classical and/or quantum storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computing devices to perform operations comprising ([0112] describes memory which stores instructions to cause the processors to implement the techniques taught by Lanting.)
	Lanting and Rigetti teach the method of claim 1 as described above.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Lanting” (US 2017/0017894 A1) in view of “Rigetti” (US 2017/0228483 A1), further in view of “McCormick” (Gradient Descent Derivation).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	defining a cost function that depends on differences between elements of the set of experimental data and elements of the set of predictive data; and minimizing the defined cost function with respect to the at least one model parameter.
	However, McCormick—directed to analogous art—teaches
	defining a cost function that depends on differences between elements of the set of experimental data and elements of the set of predictive data; and minimizing the defined cost function with respect to the at least one model parameter.  (McCormick provides an overview of the gradient descent algorithm. In particular, the cost function shown in “MSE Cost Function” depends on differences between an algorithms predicted value and the observed values. This function is minimized with respect to the model parameters theta. In the combination with Lanting and Rigetti, Lanting and Rigetti teach experimental data and a set of predictive data as described above. McCormick is relied upon to teach using the particular cost function and minimization. Note that in the subsection “One Half Mean Squared Error”, McCormick suggests including an additional factor of ½ in the cost function.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Lanting and Rigetti to use the cost function and minimization taught by McCormick because “The MSE measures the average amount that the model’s predictions vary from the correct values, so you can think of it as a measure of the model’s performance on the training set. The cost is higher when the model is performing poorly on the training set” (McCormick, “MSE Cost Function” subsection). That is, minimizing MSE results in a model which performs well on the data. Moreover, it would have been obvious to include an additional factor of ½ so that the ½ and 2 values in the derivative cancel out and because multiplying the cost function by a (positive) scalar does not affect the location of its minimum as described by McCormick in the subsection “One Half Mean Squared Error”.

	Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	wherein the cost function is represented by

    PNG
    media_image1.png
    66
    289
    media_image1.png
    Greyscale

where λ represents the at least one model parameter, N represents the number of configurations of control biases zi, E(zi) represents experimental data corresponding to control bias configuration i and Em(zi; λ) represents predictive data corresponding to control bias configuration i. 
	However, McCormick—directed to analogous art—teaches
	wherein the cost function is represented by

    PNG
    media_image1.png
    66
    289
    media_image1.png
    Greyscale

where λ represents the at least one model parameter, N represents the number of configurations of control biases zi, E(zi) represents experimental data corresponding to control bias configuration i and Em(zi; λ) represents predictive data corresponding to control bias configuration i. (McCormick provides an overview of the gradient descent algorithm. In particular, the cost function shown in “MSE Cost Function” depends on differences between an algorithms predicted value and the observed values. This function is minimized with respect to the model parameters theta. In the combination with Lanting and Rigetti, Lanting and Rigetti teach experimental data and a set of predictive data as described above. McCormick is relied upon to teach using the particular cost function and minimization. Note that in the subsection “One Half Mean Squared Error”, McCormick suggests including an additional factor of ½ in the cost function. The parameter lambda is analogous to the parameter theta. The value N is analogous to the value m. The values E(zi) are analogous to the values y(i). The values Em(zi; lambda) are analogous to the values h_theta(x(i).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.

	Regarding claim 9, the rejection of claim 7 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	wherein minimizing the defined cost function with respect to the at least one model parameter comprises determining gradients of the cost function with respect to the at least one model parameter.
	However, McCormick—directed to analogous art—teaches
	wherein minimizing the defined cost function with respect to the at least one model parameter comprises determining gradients of the cost function with respect to the at least one model parameter. (McCormick, “Gradient Descent Minimization – Single Variable Example” through “Gradient Descent Minimization – Multiple Variables Example” describes taking the derivative (gradient) of the cost function with respect to the parameter theta (analogous to lambda in the claims) and using the gradient to determine a step to take in the direction of a minimum of the cost function.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.  

	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Lanting” (US 2017/0017894 A1) in view of “Rigetti” (US 2017/0228483 A1), further in view of “McCormick” (Gradient Descent Derivation), and further in view of “Wikipedia” (Perturbation Theory (quantum mechanics)).

	Regarding claim 10, the rejection of claim 9 is incorporated herein. The combination of Lanting, Rigetti and McCormick does not appear to explicitly teach 
	wherein determining gradients of the cost function with respect to the at least one model parameter comprises applying matrix perturbation theory.
	However, Wikipedia—directed to analogous art—teaches
	wherein determining gradients of the cost function with respect to the at least one model parameter comprises applying matrix perturbation theory. (“3.4.3. Hellman-Feynman theorems” subsection describes computing the derivatives/gradients of the Hamiltonians. This is in the context of an application of perturbation theory (see first paragraph of article and first paragraph of “3.4 Generalization to multi-parameter case”. In the combination described above, McCormick describes determining a derivative/gradient of a cost function. Wikipedia is relied upon to teach using perturbation theory to compute the derivative.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Lanting, Rigetti and McCormick to use matrix perturbation theory as taught by Wikipedia because “In quantum mechanics, perturbation theory is a set of approximation schemes directly related to mathematical perturbation for describing a complicated quantum system in terms of a simpler one. The idea is to start with a simple system for which a mathematical solution is known, and add an additional "perturbing" Hamiltonian representing a weak disturbance to the system. If the disturbance is not too large, the various physical quantities associated with the perturbed system (e.g. its energy levels and eigenstates) can be expressed as "corrections" to those of the simple system. These corrections, being small compared to the size of the quantities themselves, can be calculated using approximate methods such as asymptotic series. The complicated system can therefore be studied based on knowledge of the simpler one” (Wikipedia, first paragraph). That is, the use of perturbation theory allows the problem to be simplified.

	Regarding claim 11, the rejection of claim 10 is incorporated herein. The combination of Lanting, Rigetti and McCormick does not appear to explicitly teach 
	wherein applying matrix perturbation theory comprises using the determined eigenvalues and eigenvectors of the Hamiltonian characterizing the system of superconducting qubits represented by the physical model.
	However, Wikipedia—directed to analogous art—teaches
	wherein applying matrix perturbation theory comprises using the determined eigenvalues and eigenvectors of the Hamiltonian characterizing the system of superconducting qubits represented by the physical model. (“3.4.3. Hellman-Feynman theorems” subsection describes computing the derivatives/gradients of the Hamiltonians. The |n> vectors are eigenstates with corresponding eigenvalues En. This is in the context of an application of perturbation theory (see first paragraph of article and first paragraph of “3.4 Generalization to multi-parameter case”. In the combination described above, McCormick describes determining a derivative/gradient of a cost function. Wikipedia is relied upon to teach using perturbation theory to compute the derivative. As described above with respect to claim 5, the Hamiltonian taught by Rigetti characterizes the system of superconducting qubits represented by the model. In the combination, the perturbation techniques taught by Wikipedia would be applied to the Hamiltonian taught by Rigetti.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 10.

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Lanting” (US 2017/0017894 A1) in view of “Rigetti” (US 2017/0228483 A1), further in view of “Babbush” (US 2016/0283857 A1) which incorporates “Cao” (Towards Experimentally Realizable Hamiltonian Gadgets), by reference.

	Regarding claim 12, the rejection of claim 1 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model comprises an effective Hamiltonian describing interactions between the superconducting qubits.
	However, Babbush—directed to analogous art—teaches
	wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model comprises an effective Hamiltonian describing interactions between the superconducting qubits. (Babbush, Abstract describes determining a Hamiltonian corresponding to a problem specification. [0008] indicates that the Hamiltonians may realize interactions between hardware elements of the quantum computer (i.e., superconducting qubits in the combination with Lanting and Rigetti). [0040] describes performing this by using an effective Hamiltonian. Cao, “YY gadget” subsection starting on page 7 provides details as to how the effective Hamiltonian is determined.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Lanting and Rigetti because “By removing these terms, the computing specification can be conformed to the available properties of the controllable quantum system” (Babbush, [0040]). That is, using the effective Hamiltonian may allow the Hamiltonian to actually be implemented.

	Regarding claim 13, the rejection of claim 12 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	wherein the effective Hamiltonian is defined using a physical approximation, optionally including the Born-Oppenheimer Approximation.
	However, Babbush—directed to analogous art—teaches
	wherein the effective Hamiltonian is defined using a physical approximation, optionally including the Born-Oppenheimer Approximation. ([0071-0072] describes using an approximation to determine the effective Hamiltonian. As this is an approximation of a Hamiltonian describing a physical system, the approximation is a “physical” approximation. See also Cao, “YY gadget” subsection starting on page 7. Note that the claim does not require use of the Born-Oppenheimer Approximation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Regarding claim 14, the rejection of claim 12 is incorporated herein. The combination of Lanting and Rigetti does not appear to explicitly teach 
	wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model describes more interacting components than the effective Hamiltonian.
	However, Babbush—directed to analogous art—teaches
	wherein a Hamiltonian characterizing the system of superconducting qubits represented by a physical model describes more interacting components than the effective Hamiltonian. ([0040] describes determining the effective Hamiltonian by removing the YY couplings from the starting Hamiltonian. These couplings describe component interactions which are in the original Hamiltonian but not in the effective Hamiltonian.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greiner (Quantum Mechanics: An Introduction, chapter 11) – Provides background material on the use of perturbation theory in approximating quantum Hamiltonians. Perturbation methods are generally known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121